Plaintiffs, children of Augusta Kromm, deceased, filed the bill of complaint herein to set aside conveyances made by Augusta Kromm in her lifetime to defendant of the real estate mentioned and described in plaintiffs' bill of complaint, and for an accounting. It is alleged defendant, taking advantage of her relationship with Augusta Kromm, an old lady, weakened mentally and physically by reason of old age, by undue influence, persuaded her to execute the deeds in question and transfer her personal property when Augusta Kromm was feeble in mind and body; that said conveyances were executed without consideration and are void as against plaintiffs. Defendant answered, denying all the material allegations in the bill of complaint.
Augusta Kromm was 78 or 79 years of age at the time of her death, March 26, 1928. She was the widow of Adolph Kromm, who died September 18, 1927. Plaintiff Martha Smith testifies she was on good terms with her mother except when her daughter, Mrs. Kups, defendant, would tell plaintiffs' parents things not true. Adolph Kromm made and executed his last will and testament two or three days before he died. Defendant Ida Kups obtained possession of it, and in the presence of plaintiff Smith burned the will, stating that if anybody knew it they could squeal on her. When it was suggested *Page 22 
her husband might tell on her she said he was so dumb, it is just a piece of paper to him. At the time she destroyed her grandfather's will, she said she could get a different one that was better, and afterward she had a different will but did not show it to plaintiff. After the death of Adolph Kromm proceedings were instituted in the probate court for the probate of his last will. After the probate proceedings were started defendant told plaintiff Smith not to tell Mr. Heyer, the son of Augusta Kromm, the probate proceedings were coming up in the probate court on the 20th, but asked her to represent they were coming up on the 25th, saying, "When they come over there we will have things slipped over on them." Plaintiff Mrs. Smith did not want Mrs. Kups to be the executrix under this will and wanted the Union Trust Company for the reason at that time her mother was blind and feeble and was unable to take care of the collection of the moneys due to her. Her hearing was not good and she could not sign her name. After the death of Adolph Kromm plaintiffs were never able to see their mother alone, and were told that if they went over there somebody would throw them out.
The defendant lived in the same house with Augusta Kromm, living in the back part of the house. When the parties interested in the probate of Adolph Kromm's will got together in the probate court, it was agreed between the attorneys for the respective parties, both defendant and Augusta Kromm agreeing thereto, the trust company should take care of the property and act as administrator of that estate. This was agreeable to Augusta Kromm, and it was there further agreed a guardian should be appointed for Augusta Kromm and that guardian was to be the trust company, so it might *Page 23 
look after the property without representing either one party or the other. It was further agreed that opposition to the petition for the probate of the will of Adolph Kromm was withdrawn, and defendant Ida Kups resigned as executrix of the will of Adolph Kromm and a petition was prepared for the appointment of the trust company as guardian of the estate of Augusta Kromm and signed and executed by Mrs. Smith and by Mr. Heyer, plaintiffs herein, with the understanding such agreement was agreeable to Augusta Kromm and to defendant. At the time this was done, Augusta Kromm was living in the home of her son, August Heyer. Shortly after, she went back to her own home because she was familiar with the house and could get around better than she could in a strange place. The petition for a guardian was sent to or delivered to defendant. She read the petition over to her grandmother and told her grandmother the parties wanted to have a guardian appointed for her to take her property away from her, to put her in the insane asylum, to fix her property so she could not get it, and in other ways sought to prejudice her as much as possible against plaintiffs. There is testimony that Augusta Kromm was not only aged but sick, unable to get around by reason of blindness, mentally disturbed, could not carry on connected conversations, did not transact her own business, was losing her mind, did not know what she was doing, was weak-minded and could not read nor speak English to any extent, and it is the plaintiffs' claim while the old lady was in this mental and physical condition that, taking advantage of her situation and the opportunity which she had to exercise undue influence and in violation of the agreement made between all of the parties at the time of the death of Adolph Kromm, defendant represented, *Page 24 
for the purpose of prejudicing her grandmother against plaintiffs, that plaintiffs were trying to have their mother declared mentally incompetent and have her incarcerated in an insane asylum, and that she did this for the purpose of obtaining the property of the old lady; and that in pursuance of this arrangement she had the savings account which, in his lifetime had been in the name of Adolph Kromm and Augusta Kromm, transferred to the name of Augusta Kromm and defendant, and defendant obtained therefrom September 19th, $363.50; October 31st, $100.50; November 15th, $300; November 17th, $1,500; February 9, 1928, $147.39; March 2d, $145.09, thus closing the account. On November 17, 1927, the date the $1,500 was drawn from this joint account, the same amount was deposited by the defendant Ida Kups in her own name. The record also shows that during the period a considerable amount of money was collected and disbursed on the joint account of Augusta Kromm and Ida Kups, defendant, as follows: November 2, 1927, $175; January 16, 1928, $173.50; April 16th, $172; July 16th, $170.50; October 22d, $170; January 16, 1929, $167.47; April 16th, $165.97, being a total deposit of $1,194.44. Withdrawals from this account were made as follows: November 2, 1927, $10; November 27th, $86.23; January 16, 1928, $83.19; January 17th, $18; January 24th, $17.88; January 31st, $17.70; February 1st, $11.66; February 23d, $25; February 25th, $14; February 28th, $10; March 1st, $10; March 23d, $30; April 5th, $5; April 18th, $137.21; April 20th, $20; April 30th, $10.38; July 6th, $10; July 16th, $5; July 18th, $155; July 24th, $14; October 22d, $53.86; November 2d, $15; November 8th, $26.67; November 15th, $15; November 21st, $21; November 23d, $5; December 11th, $10; December *Page 25 
24th, $15; January 19, 1929, $110; January 26th, $36; January 28th, $19; January 18th, $10; January 26th, $8; April 16th, $156; May 18th, $10, a total of $1,200.78. During all the time that business was being transacted with the bank in which deposits were made on the joint account defendant did the talking and transacted the business with the bank.
The defendant placed a witness on the stand who testified he visited and talked practically every day with Augusta Kromm, had dinner at the defendant's house every day, and Augusta Kromm talked the same as anybody else would, and he took her out riding seven or eight times, and there was nothing to indicate that she was losing her mind. Assuming this is true and that Augusta Kromm was in a normal condition, then there was no reason why the defendant should practice any system of espionage over her or otherwise prevent her from talking and visiting with her own children as the undisputed facts in this case show she did do. There was another witness who testified to substantially the same thing. These witnesses, in the opinion of the trial court, were not considered reliable. These two witnesses, the record shows, have police records tending to show disreputable and criminal conduct upon their part. On the part of the defendant it is claimed the old lady promised to give her this property providing she took care of her. The deeds involved both convey property from Augusta Kromm to defendant. One of them reserves a life lease of the premises conveyed and the other reserves a life lease of the rear portion of the house situated on the lot conveyed, consisting of two rooms, so that when defendant got through with Augusta Kromm she had nothing except a life lease of one of the pieces of the property and a life lease of two rooms *Page 26 
in the rear part of the house on the other property. The trial court set aside the conveyances and directed an accounting be made by defendant. The defendant contends she lived with Adolph Kromm and his wife for some time and took care of both of them in their old age and the property was conveyed to her in consideration of services rendered. The testimony is equally strong that Adolph Kromm and his wife took care of defendant; that defendant and her husband lived and resided in the home belonging to Adolph Kromm and his wife, and the testimony is undisputed that defendant destroyed the will of Adolph Kromm; that when objection was made a conference and settlement was had whereby she resigned as executrix of the will of Adolph Kromm and agreed to join in making a petition for the appointment of a trust company of her grandfather's estate. This proceeding was participated in by Augusta Kromm, by defendant, and by the attorney representing them. After these papers were prepared and signed by plaintiffs, defendant refused to sign them, and, taking advantage of her knowledge of their contents, read them to the old lady and falsely represented to her that plaintiffs were seeking to take possession of her property, have her declared crazy and put in an insane asylum, and by reason of these false representations, Augusta Kromm became prejudiced against plaintiffs. Defendant lived and resided in the home of Augusta Kromm, excluded the plaintiffs from seeing her as much as possible, always had some one else present to listen to any conversation that might be held, so plaintiffs were unable to talk alone with their mother after the death of their father, and defendant thereby insinuated herself into the good graces of her grandmother and obtained from her the personal property which she either expended *Page 27 
or had transferred to her own account, and the deeds in question subject to the life leases contained in each one above specified, so that at the death of Augusta Kromm all of the property, real or personal, which had belonged to Adolph Kromm and Augusta Kromm in their lifetime vested in the defendant to the exclusion of the plaintiffs, the children of Augusta Kromm. The trial judge who saw the witnesses we think arrived at a correct conclusion in setting aside the deeds and directing an accounting. The decree is affirmed, with costs.
BUTZEL, CLARK, McDONALD, and FEAD, JJ., concurred with POTTER, J.